This case, as to the two controlling questions presented by the appeal, is in pari similibus with the cases of Lash v. State, ante, p. 121, 14 So. 2d 235, and Threet v. State, post, p. 133, 16 So. 2d 195, this day decided by this court.
In the said Lash and Threet cases, it was pointed out that an affirmance of the judgments of conviction, respectively, was due to be entered pursuant to an opinion delivered to this court by our Supreme Court. Code 1940, Title 13, Sec. 95.
Upon authority, therefore, of said cases (Lash and Threet), the judgment of the lower court in this case is ordered affirmed.
Affirmed.